In re Louisiana Insurance Gty. Assoc.; Pelican State Mutual Ins.; — Defendant(s); applying for writ of certiorari and/or review; Parish of St. Bernard, 34th Judicial District Court, Div. “B”, No. 65-416; to the Court of Appeal, Fourth Circuit, No. 96CA-1322.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court is reinstated. The motion and order of dismissal signed by the trial judge on February 23, 1995 is a final judgment.
CALOGERO, C.J., and LEMMON, J., would grant and docket.
KNOLL, J., not on panel.